812 F.2d 1401
59 A.F.T.R.2d 87-1220
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.ESTATE OF Frederick ROSENBERG, Deceased;  Peter D.Rosenberg, Co-Executor, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-2079.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 31, 1986.Decided Feb. 26, 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Peter D. Rosenberg, appellant pro se.
Michael L. Paup, Roger M. Olsen, Assistant Attorney General, United States Department of Justice;  Fred T. Goldberg, Internal Revenue Service, for appellee.
PER CURIAM:


1
A review of the record and the Tax Court's opinion discloses that this appeal from that court's order assessing a tax deficiency is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the Tax Court.  Estate of Rosenberg v. Commissioner, Tax Ct. No. 84-20654 (Tax Ct., June 9, 1986).


2
AFFIRMED.